44 F.3d 1032
310 U.S.App.D.C. 143
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.UNITED STATES of America, Appellee,v.Victor Manuel MIRANDA, Appellant.
No. 93-3157.
United States Court of Appeals, District of Columbia Circuit.
Dec. 13, 1994.

Before:  EDWARDS, Chief Judge, GINSBURG and TATEL, Circuit Judges.
JUDGMENT
PER CURIAM.


1
This cause came to be heard on appeal from a judgment of the United States District Court for the District of Columbia, and was briefed and argued by counsel.  The issues have been accorded full consideration by the Court and occasion no need for a published opinion.  See D.C.Cir. Rule 36(b).  On consideration thereof, it is


2
ORDERED and ADJUDGED that the judgment of the United States District Court is hereby affirmed.  The district court did not abuse its discretion in admitting expert testimony regarding the modus operandi of street dealers of drugs in the District of Columbia.  See United States v. Harley, 990 F.2d 1340, 1343 (D.C.Cir.), cert. denied, 114 S.Ct. 236 (1993);  United States v. Boney, 977 F.2d 624, 628-29 (D.C.Cir.1992).  Any potential for prejudice from this testimony was minimized by the expert's own admission that he had no personal knowledge of who had sold the drugs to the undercover officer in this case, and by the district court's cautionary instruction to this effect to the jury.  Moreover, the expert's testimony did not even employ the type of hypothetical scenario, previously approved by this court, through which the expert may "suggest that the defendant played a given role in a criminal enterprise."  Boney, 977 F.2d at 631.


3
The clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.  See D.C.Cir. Rule 41.